UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-141676 Aftermarket Enterprises, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5354797 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 933 S. 4th Street, Unit A, Grover Beach, CA 93433 (Address of principal executive offices)(Zip Code) (805) 457-6999 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yesx Noo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNooRegistrant is not yet part of the interactive data system. Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained herein, and not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:The shares trade very sporadically or infrequently.When the shares trade it is usually only one order that is traded with low volume.As such we were attempting to provide additional disclosure to potential investors as to the lack of liquidity and the potential for swings in prices.Although the shares do not trade frequently, there is a bid and ask price listed by the market makers. As of May 12, 2010, the Registrant had 3,076,996 shares of common stock issued and outstanding.The aggregate market value of common equity held by non-affiliates, as of the last business day of the registrant’s most recently completed second fiscal quarter was 27,016.32. Part I - FINANCIAL INFORMATION Item 1. Financial Statements Aftermarket Enterprises, Inc. FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. 2 AFTERMARKET ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2011 December 31, 2010 ASSETS Current Assets Cash Other Current Assets - - Accounts Receivable Total Current Assets TOTAL ASSETS LIABILITIES Current Liabilities Accounts Payable Accrued Liabilities Loan Payable, Related Party Sales tax payable Deferred Revenue - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock: ($0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding) Common Stock: ($0.001 par value, 90,000,000 shares authorized; 3,076,996 issued and outstanding) Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholder's Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) The accompanying notes are an integral part of these financial statements. 3 AFTERMARKET ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Quarters and Years Ended March 31, 2011 and 2010 (unaudited) Three Months Ended 03/31/11 03/31/10 Revenues Sales (net of returns) Cost of Goods Sold Gross Profit Expenses Credit Card Discount Other General & Administrative Gain/(Loss) from Operations ) ) Other income/expense: - - Net Profit/(Loss) ) ) Net income/(loss) per common share ) ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 4 AFTERMARKET ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 3 months ended 3 months ended 3/31/11 3/31/10 Operating Activities Net Income/(loss) $ ) $ ) Prior period loss adjustment restated Adjustment for items not involving cash: Amortization expense - - Deferred Revenue - ) Shares issued for Professional Services:Related Party - Change in non-cash working capital items: ) ) (Increase) decrease in other current assets ) Increase (decrease) in accounts payable Increase (decrease) in accrued liabilities - ) Increase (decrease) in sales tax payable 98 Increase (decrease) in deferred revenue - Cash provided by (used in) operating activities ) ) Investing Activities None - - Cash used in investing activities - - Financing Activities Payment of loan(s) payable – related party ) - Cash provided byfinancing activities ) - Increase (decrease) in cash position ) ) Cash position at beginning of period Cash position at end of period The accompanying notes are an integral part of these financial statements. 5 Aftermarket Enterprises, Inc. Notes to Consolidated Financial Statements March 31, 2011 NOTE 1 ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Aftermarket Enterprises, Inc. (the Company) is presented to assist in understanding the Company's financial statements. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the accompanying consolidated financial statements. Business Activity Aftermarket Enterprises, Inc. (the Company) is a Nevada corporation organized on August 4, 2006 to market and sell aftermarket automotive products through the Internet.On May 12, 2004, Everything SUV, LLC was organized to sell aftermarket automotive products for SUV’s through the Internet.On July 24, 2006, all rights, titles and interests to any and all memberships and ownership interests in Everything SUV, LLC were transferred to Aftermarket Express, Inc.The Company acquired all the outstanding shares of common stock of Aftermarket Express, Inc. on September 1, 2006 in a business combination.The Company has elected a fiscal year end of December 31st.All intercompany balances have been eliminated on consolidation. Cash and Cash Equivalents The Company considers all highly-liquid instruments with a maturity of three months or less to be cash equivalents. The Company had $1,972 in cash and cash equivalents at March 31, 2011. Use of Estimates in the preparation of the financial statements The preparation of the Company's financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. In Management’s opinion all adjustments necessary for a fair statement of the results for the interim periods have been made, and all adjustments are of a normal recurring nature. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue from product sales when the following four revenue recognition criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable, and collectability is reasonably assured.Product sales and shipping revenues are recorded when the products are shipped and title passes to customers.The customer’s credit card is authorized at the time the order is placed, thereby providing reasonable assurance of collectability.The credit card is then charged for the amount of the sale when the product is shipped from the supplier. Our suppliers notify us via email when orders have been shipped and, with rare exceptions, all orders for merchandise that is in stock are shipped within 48 hours of the time of the order. Delivery to the customer is deemed to have occurred when the product is shipped from the supplier. Return/Refund Policy Customers may return/exchange their merchandise within 30 days of the sale unless the item is embroidered or otherwise customized, in which case all sales are final. Return shipping charges are the responsibility of the customer unless an error has been made on our part. The return of certain items may incur a restocking fee.If so, the customer is made aware at the time of the sale.Refunds for returned merchandise are processed promptly upon confirmation of receipt of the returned merchandise in like-new condition, less any applicable restocking and/or shipping charges. Our revenues and costs of goods sold are reported without making an allowance for returned merchandise due to the fact that our return rate is less than one half of one percent of gross revenue. Advertising The Company expenses advertising costs as incurred.There were no advertising costs incurred during the fiscal quarter ending March 31, 2011. Shipping and Handling Costs Shipping and handling costs are included in cost of sales. 6 Aftermarket Enterprises, Inc. Notes to Consolidated Financial Statements, Continued March 31, 2011 Earnings per share The Company follows ASC Topic 260 to account for the earnings per share. Basic earning per common share (“EPS”) calculations are determined by dividing net income by the weighted average number of shares of common stock outstanding during the year. Diluted earning per common share calculations are determined by dividing net income by the weighted average number of common shares and dilutive common share equivalents outstanding. During periods when common stock equivalents, if any, are anti-dilutive they are not considered in the computation. NOTE 2COMMITMENTS None. NOTE 3 RELATED PARTY TRANSACTIONS As of March 31, 2011, the Company had received loans totaling $13,000 from the Company’s President, Adam Anthony.These loans are non-interest bearing and are due upon demand.$1,000 has been paid against these loans to date, leaving an outstanding balance due of $12,000 as of March 31, 2011. On September 28, 2010, the Company issued 300,000 shares of stock to its CEO/President, Adam Anthony as a management bonus for services rendered during Q3, 2010.The Board has not made any determinations as to future stock issuances for management services. NOTE 4WEBSITE We receive all of our revenues through our website.Once the order is received from the website, the customer’s credit card is authorized for the total cost of the sale, including shipping and handling.Upon successful authorization of the credit card, the order is sent to the appropriate supplier via email.Upon confirmation that the order has been shipped by the supplier, the customer’s credit card is charged for the full value of the sale. If the item is not available for immediate shipment, electronic communication is sent to the customer informing them of any delays. The value of our website has been fully ammortized over time.The ammortization schedule is as follows: Year Initial Value Accumulated Ammortization $ $ 12/31/09 $ $ * *the discrepancy between initial value and Accumulated Ammortization is attributable to rounding done for reporting purposes only. 7 Aftermarket Enterprises, Inc. Notes to Consolidated Financial Statements, Continued March 31, 2011 NOTE 5INCOME TAXES The Company follows FASB ASB 740-10, “Income Taxes” for recording the provision for income taxes. Deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled. Deferred income tax expenses or benefits are based on the changes in the asset or liability each period. If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized. Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods. Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate. Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. March 31, 2011 March 31, 2010 Loss $ ) $ ) Deferred Tax Asset (30%) $ $ Impairment of Deferred Tax Asset $ ) $ ) Net Deferred Tax Asset $
